DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on November 2, 2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for 

Claims 1-9, 11-19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by Ehlen, pn 3,308,859 in view of Ashikari et al., pn 3,155,548.
Regarding claim 1 and the claims dependent therefrom, Ehlen substantially discloses applicant’s claimed invention, and specifically discloses a tool with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including::
a plurality of drive links (e.g., inherent in the disclosed chain saw chain); and
a plurality of cutter links (e.g., 10) operably coupled to respective ones of the drive links,
wherein at least one of the cutter links comprises:
a base portion (e.g., 12); and
a cutting portion (e.g., 18) extending away from the base portion, the cutting portion including a side plate (e.g., 42) and a top plate (e.g., 40), the top plate including a top face (e.g., 40b) and a bottom face (e.g., the lower face of 40 as viewed in Fig. 6), the side plate including an outside face (e.g., 47) and an inside face (e.g., the left face of 4d as viewed in Fig. 6),
wherein a diffusion agent is diffused into material (e.g., as described in col. 3, lines 58-64, carburization is used wherein, in carburization, carbon is diffused into the material and thus carbon can be considered to be the diffusion agent, particularly since no other material is claimed) of one or both of the top 
wherein the diffusion agent comprises Tungsten, Titanium, Vanadium, Niobium or Chromium;
[claim 2] wherein the carbide gradient extends away from the treated surface (e.g., see Fig. 2);
[claim 3 (from 2)] wherein the carbide gradient decreases as distance from the treated surface increases (e.g., see Fig. 2);
[claim 4 (from 2)] wherein the treated surface comprises the outside face (e.g., 40c) of the side plate;
[claim 5 (from 2)] wherein the treated surface comprises the top face (e.g., 40b) of the top plate;
[claim 7] wherein the treated surface and one of the at least one untreated surface are disposed adjacent and wear during cutting to cause sharpening of the cutting portion due to the one of the at least one untreated surface wearing faster than the treated surface during cutting (e.g., as viewed in Figs. 2 and 6, and in view of the disclosed alternative in col. 3, line 58 for pieces that have NOT already been austempered and thus are NOT tumble carburized, the lower surfaces are untreated surfaces and thus will wear faster than the treated surfaces);
[claim 9] wherein the diffusion layer is about 50 microns deep (e.g., as shown in Figs. 2 and 6, wherein the diffusion layer extends almost entirely through the thickness and thus is at least 50 microns deep).
Regarding claim 11 and the claims dependent therefrom, Ehlen discloses a tool on or with which every active step of the claimed method is performed including:
forming the cutter link (e.g., 10) to include a base portion (e.g., 12) and a cutting portion (e.g., 18) extending away from the base portion, the cutting portion including a side plate (e.g., 42) and a top plate (e.g., 40), the top plate including a top face (e.g., 40b) and a bottom face (e.g., the lower face of 40 as viewed in Fig. 6), the side plate including an outside face (e.g., 47) and an inside face (e.g., the left face of 4d as viewed in Fig. 6); and
diffusing a diffusion agent into material (e.g., as described in col. 3, lines 58-64, carburization is used wherein, in carburization, carbon is diffused into the material and thus carbon can be considered to be the diffusion agent, particularly since no other material is claimed) of one of both of the top plate or the side plate to form a treated surface having a carbide gradient in the material below the treated surface (e.g., as shown in Figs. 2 and 6);
wherein the diffusion agent comprises Tungsten, Titanium, Vanadium, Niobium or Chromium;
[claim 12] wherein the carbide gradient extends away from the treated surface (e.g., see Fig. 2);
[claim 13 (from 12)] wherein the carbide gradient decreases as distance from the treated surface increases (e.g., see Fig. 2);
[claim 14 (from 12)] wherein the treated surface comprises the outside face (e.g., 40c) of the side plate;
[claim 15 (from 12)] wherein the treated surface comprises the top face (e.g., 40b) of the top plate;
[claim 17] wherein the diffusion agent is provided in a diffusion layer coated onto the top face of the top plate and the outside face of the side plate (e.g., see Figs. 2 and 6);
[claim 18] wherein the diffusion agent is provided in a diffusion layer coated onto the top face of the top plate or the outside face of the side plate (e.g., see Figs. 2 and 6);
[claim 19] wherein the diffusion layer is about 50 microns deep (e.g., as shown in Figs. 2 and 6, wherein the diffusion layer extends almost entirely through the thickness and thus is at least 50 microns deep).
Thus, Ehlen lacks the specific diffusion agent and location(s) of diffusion as follows:
[from claim 1; from claim 11] wherein the diffusion agent comprises Tungsten, Titanium, Vanadium, Niobium or Chromium;
 [clam 21] wherein the diffusion agent is diffused into the base portion to protect against wear caused by engagement with a bar of the chainsaw;
[claim 22] wherein the diffusion agent is Tungsten.
Ashikari teaches:
“techniques for treating metals, particularly iron and its alloys, so as to impart to the surfaces and subsurfaces thereof desirable properties. More particularly, this invention relates to a new method of producing extremely hard and durable surfaces on iron and steels by causing a particular substance or substances to penetrate and diffuse into the base metal. The method of this invention is particularly suitable for effective treatment of machine and tool parts which are 
 (see col. 1, first paragraph)

Ashikari further teaches that using a penetrating and diffusing agent composed principally of tungsten carbide, titanium carbide, … causes such elements such as tungsten and titanium to penetrate into the surfaces of the said articles of iron or steel (see col. 1, last paragraph).
	Therefore, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art to perform such a treatment on the tool of Ehlen, specifically using a diffusing agent comprising at least one of the recited materials in claims 1 and 11 including Tungsten as recited in claim 22, and to provide such a treatment on the surfaces that require hardening and/or are subject to wear including cutting surfaces and wear surfaces of the tool, to gain the benefits taught by Ashikari as described therein, particularly those described above (e.g., those described in col. 1, first paragraph of Ashikari).
Regarding claims 6 and 16, Ehlen substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention but lacks chromium coating as follows:
[claim 6 (from 2)] wherein the treated surface comprises both the outside face (e.g., 40c) of the side plate and the top face (e.g., 40b) of the top plate; and
wherein the outside face and the top face are chromium coated;
[claim 16 (from 11)] further comprising applying a chromium coating to the treated surface after diffusing the diffusion agent into the material.
Ehlen to gain the known benefits including to provide a desired hardness of the surfaces.
Regarding claim 8, Ehlen substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
[claim 8] wherein the treated surface comprises the top face of the top plate, the outside face of the side plate (e.g., see Figs. 2 and 6), and rivet engaging surfaces adjacent to holes in the at least one cutter link.
	That is, Ehlen lacks an explicit disclosure regarding the treatment of the rivet engaging surfaces. However, it would have been obvious to one having ordinary skill in the art to treat all areas of the product that are subject to wear of any sort. Obviously, the surfaces around the rivet holes are subject to operational wear due to stresses and forces applied thereto as well as movement forces such as friction forces during operation of the chain, and wherein such forces will occur while cutting as well as while the chain is moving but no cutting is taking place. It would have been obvious to one having ordinary skill in the art, particularly as a matter of efficiency, to provide the same hardness treatment to all areas that are subject to wear, including those that are cutting surfaces as well as other wear surfaces, to gain the obvious benefits including 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new ground(s) or rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
January 14, 2022